DETAILED ACTION


 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims 
This action is in reply to the claims filed on 19 January 2021.
Claims 1-2, 5-7, 9, 11, 13-18, and 20-26 are pending and have been examined. 
Claims 1, 9, 18 and 26 have been amended.
Claims 3-4, 8, 10, 12 and 19 have been previously canceled.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 February 2021 has been entered.




Allowable Subject Matter
Claims 1-2, 5-7, 9, 11, 13-18, and 20-26 would be allowable if rewritten to over the rejection under 35 U.S.C. 101, set forth in this Office Action and to include all of the limitations of the base claim and any intervening claims. 



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-7, 9, 11, 13-18, and 20-26 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the Alice/Mayo test, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-2, 5-7 and 21-26 are directed to a method, claims 9, 11 and 13-17 are directed to a product of manufacture, and claims 18 and 20 are directed to a system.    
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites an abstract idea of providing an item recommendation.  Specifically, representative claim 1 recites the abstract idea of: 
presenting, a first question; 
receiving, a response to the first question; 
generating, a second question using the received responses to the first question and a highest weighted attribute in a weighted collection of attributes corresponding to a plurality of items offered by a merchant, wherein each attribute in the weighted collection of attributes relates to a feature or benefit of one of the plurality of items offered by the merchant, and generates the second question using backward chaining logic in a graph;  
presenting, the determined generated question; 
receiving, a response to the second question; 
storing, the response to the first question and the response to the second question as a set of received response; 
generating, a subsequent question using the stored set of received responses and the weighted collection of attributes corresponding to the plurality of items offered by the merchant, wherein generates the subsequent question using backward chaining logic in the graph; 
presenting, the subsequent question; 
receiving, a response to the subsequent question; 
adding, the response to the subsequent question to the set of received responses; 
repeating the determining the subsequent question, the presenting the subsequent question, the receiving the response to the subsequent question, and the adding the response to the subsequent question until a confidence score for purchasing one or more items of the plurality of items offered by the merchant meets a predetermined threshold; 
determining, at least one recommended item from the plurality of items offered by the merchant based on the stored set of received response and the weighted collection of attributes corresponding to the plurality of items offered by the merchant; and 
presenting, the determined at least one recommended item, 
wherein the one or more items of the plurality of items offered by the merchant having the confidence score that meets the predetermined threshold is determined to be the at least one recommended item, and 
the confidence score is based on an edge weighting factor within the graph, the edge weighting factor being a measure of how many facts are known about each of the one or more items versus how many facts are available for items in an item category to which the one or more items belong.  
	Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG.  Even in consideration of the 2019 PEG, the claims recite an abstract idea.  Representative claim 1 recites the abstract idea of providing an item recommendation as noted above.  This concept is considered to be a method of organizing human activity because it relates to sale activities since the user (i.e., the customer), provides responses for the determining a confidence score for the user to purchase an item from a merchant, and then using the responses of the user to further determine a recommendation of at least one item that is offered by a merchant, thereby making this a sales activity or behavior.  Thus, representative claim 1 recites an abstract idea.  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, representative claim 1 includes the additional elements of a computer device, the computing device, a database, and the user interface. These additional elements individually and in combination do not integrate the exception into the practical application because they are merely being used to apply the abstract idea using a generic computer.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they 
As such, representative claim 1 is ineligible.
Independent claims 9 and 18 are similar in nature to representative claim 1 and Step 2A, Prong 1 analysis is the same as above for representative claim 1.  It is noted that in independent claim 9 includes the additional elements of a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer device and independent claim 18 includes the additional element of a hardware processor, a computer readable memory, and a computer readable storage medium associated with a computer device. The Applicant’s specification does not provide any discussion or description of a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer device in claim 9 and a hardware processor, a computer readable memory, and a computer readable storage medium associated with a computer device in claim 18, as being anything other than generic elements. Thus, the claimed additional elements of claims 9 and 18 are merely generic elements and the implement of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer.  As such, the additional elements of claims 9 and 18 do not integrate the judicial exception into a practical application of the abstract idea.  Additionally, the additional elements of claims 9 and 18, considered individually and in 
As such, claim 9 and 18 are ineligible. 
Dependent claims 2, 5-7, 11, 13-17 and claims 20-26 do not aid in the eligibility of the independent claims 1, 9 and 18, respectively.  The claims of 2, 5-7, 11, 13-17 and 20-26 merely act to provide further limitations of the abstract idea and are ineligible subject matter. 
It is noted that dependent claim 7 includes the additional element of the user interface is a webpage.  Applicant’s specification does not provide any discussion or description of the user interface is a webpage as being anything other than a generic element. The claimed additional element, individually and in combination do not integrate into a practical application and do not provide an inventive concept because they are merely are being used to apply the abstract idea using a generic computer (see MPEP 2106.05(f)).   Accordingly, claim 7 is directed towards an abstract idea. Additionally, the additional element of claim 7, considered individually and in combination, do not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
As such, claims 2, 5-7, 11, 13-17 and 20-26 are ineligible. 
Response to Arguments

With respect to the rejections made under 35 USC § 101, the Applicant’s arguments filed on 16 September 2020, have been fully considered but are not considered persuasive.  
In response to the Applicant’s arguments found on page 15 of the remarks stating that “Applicant submits that claim 1 is not directed to an abstract idea for at least the reasons that generating the second and subsequent questions using backward chaining logic in a graph database is not a mathematical concept, a method of organizing human activity, or a mental process. As such claim 1 is not directed to an abstract idea”, the Examiner respectfully disagrees.  As stated in the rejection above, the claims were analyzed under the 2019 PEG and recite an abstract idea of providing an item recommendation.  The abstract idea of providing an item recommendation falls into the grouping of methods of organizing human activity, as the activities recited in the claims are directed to a sales activity or behavior.  For example, the steps of determining a score for a user [i.e., a customer], regarding a purchase of item provided by a merchant and further resulting in a determined recommendation of an item offered by a merchant to a user, are activities that are recognized as sales activities. Therefore, the Examiner maintains that the claims do recite an abstract idea and fall into the grouping of methods of organizing human activity, and are directed to a sales activity or behavior. 
In response to the Applicant’s arguments found on page 15 of the remarks stating that “the claimed invention is still patent eligible under Prong 2 of Step 2A because the claim integrates the alleged abstract idea into a practical application” and on page 17 of the remarks stating “the Examiner is not considering ‘whether the claim as a whole integrates the recited judicial exception into a practical application’”, the Examiner also respectfully disagrees.  As stated in the rejection above, the claims as a whole as well as the additional elements recited in the claims do not integrate page 17 stating “a graph database is not abstract idea nor is it a generic computer. Further, a graph database puts a meaningful limit on practicing the alleged abstract idea”. The feature of backward chaining logic is utilizing data [i.e., a series of facts] from a graph to generate questions to present to a user.  The graph database is being used to apply the abstract idea to a generic computer [i.e., a computer device].  For example, paragraph [0020] of the Applicant’s specification recite “FIGS. 13, 14, 15, 16, 17, and 18 show an embodiment in which the dialog progresses through a series of product recommendations generated by the graph database using forward chaining logic and a series of questions generated using backward chaining logic, until a specific product recommendation is determined”.  Further in paragraph [0021] recites “FIG. 19 shows an embodiment of a spreadsheet where product data ingested from a customer product database is organized for consumption by the graph database and other runtime components”, and paragraph [0022] recites “graph database processing, in this case undertaking a process for analyzing a series of facts, including processing vertex weights for each of a series of facts to arrive at weights for products that potentially correspond to the facts”.  Paragraph [0029] of the instant specification also recites “According to an embodiment, as dialog continues, it may be desirable to determine follow-up questions, which may be accomplished by using backward chaining logic. Continuing down through the results, follow-up questions may be determined. Based on known facts. In embodiments, the platform may identify unknown facts and, for each one of them, determines the extent to which, if known, the fact would impact product recommendations.” The elements that are recited in the claim are applying the abstract idea to a generic computer, or in this case a generic computing device, and therefore the Examiner maintains 
In response to the Applicant’s arguments found on page 19 of the remarks stating that “Applicant submits that claim 1 provides an improvement in the technology and technical field of computer-based artificial intelligence dialog creation, and that this improvement constitutes an integration of the alleged judicial exception into a practical application” and “claim 1 of the instant application, through interactions of a computing device and a user interface, receives data (i.e., edge weighting data), generates new data (i.e., confidence score) and then uses the new data in subsequent steps (determining a recommended item, and presenting the recommendation via the user interface)”, the Examiner respectfully disagrees.  As stated in the previous rejection mailed on 19 November 2020, the Examiner would disagree that the claims provide an improvement to the technology itself. The Examiner would agree that the claims do however, provide an improvement to the abstract idea of providing a product recommendation. The data that is generated would not be providing an actual improvement to the computer (i.e., computing device) or any of the computing components.  The October 2019 Update to Subject Matter Eligibility provided further guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement,” and that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art.” Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool”. Id citing Enfish at 1327, 1336. The Applicant’s claimed invention is directed toward solving problems such as providing a product recommendation. The claimed additional elements are merely peripherally incorporated in order to implement the abstract idea. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to improving the existing technological process but are directed to improving the commercial task of providing a product recommendation. The claimed process, while arguably resulting in an improved recommendation, is not providing any improvement to another technology or technical field as the claimed process is not, for 
In response to the Applicant’s arguments found on page 22 of the remarks stating that “Applicant continues to disagree with the assertion that the claims do not recite ‘significantly more’ within the context of the 2019 PEG”, the Examiner respectfully disagrees.  As noted in the rejection above, the claims as analyzed under Step 2B of the 2019 PEG, do not amount to significantly more than the abstract idea itself.  Representative claim 1 recites the additional elements of a computer device, the computing device, a database, and the user interface which are described in a generic manner and are used to apply the abstract idea to a generic or general use computer [i.e., a computing device].  This is similar to the additional elements recited in claims 9 and 18 which include a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer device, a hardware processor, a computer readable memory, and a computer readable storage medium associated with a computer device. The additional elements are being used to apply the abstract idea to a generic computing environment. Therefore, the Examiner maintains that the claims do not recite significantly more than the abstract idea itself and maintains the 101 rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)-272-4399.  The examiner can normally be reached on Monday through Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/A.D.P./Examiner, Art Unit 3625        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625